DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 1/28/22
	Applicant’s amendment to claims 1 is acknowledged.
	Applicant’s cancellation of claims 2-24 is acknowledged.
	Applicant’s addition of new claims 25-43 is acknowledged.
	Claims 1 and 25-43 are pending and subject to examination at this time.

	Response to Arguments
	Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
Claims 36-43 are allowed.
Claims 28-30, 32, 33 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miki et al., US Publication No. 2009/0145636.

	Miki anticipates:	1.  A package structure, comprising (see fig. 3): 
	a substrate (40); 
	a redistribution structure (10b) disposed over the substrate, and defining a recess portion (e.g. recess portion to the left and right sides of 10b) exposing the substrate (40); 
	an electronic component (21/22) disposed on the substrate (40) and in the recess portion; 
	a semiconductor die (1a) disposed over the redistribution structure (10b) and electrically connected to the electronic component (21/22) through the substrate (40), wherein a density of a circuit pattern (e.g. the conductive traces and vias of 10b) of the redistribution structure (10b) is greater than a density of a circuit pattern (e.g. conductive traces and vias of 40) of the substrate (40).  See Miki at para. [0001] – [0044],  figs. 1-4. 

34.  The package structure according to claim 1, wherein the substrate (40) includes a core layer (41), para. [0058].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25-27 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki, as applied to claim 1 above, and further in view of Wu, US Publication No. 2013/0200512.

Regarding claim 25:
Miki teaches all the limitations of claim 1 above and further teaches a bonding layer (25b) between the redistribution structure (10b) and the substrate (40) in fig. 3
	Miki does not expressly teach a through via extending through the redistribution structure and the bonding layer, wherein the through via is electrically connected to the substrate and tapers toward the substrate.

In an analogous art, Wu teaches:
	(see fig. 5D) a bonding layer (570) between a redistribution structure (210) and a substrate (560/130/545), and a through via (215’) extending through the redistribution structure (210) and the bonding layer (570), wherein the through via (215’) is electrically connected to the substrate and tapers (e.g. tapering at bottom) toward the substrate (560/130/545).  See Wu at para. [0030] – [0035] 

	Wu further teaches:
26.  The package structure according to claim 25, wherein the through via (215’) comprises a first portion disposed in the redistribution structure (210) and a second portion disposed in the bonding layer (570), wherein a lateral surface of the first portion (e.g. along 210) is substantially aligned (e.g. substantially parallel) with a lateral surface of the second portion (e.g. along 570; tangent to a curve along 570 is a line), fig. 5D.

27.  The package structure according to claim 26, wherein the through via (215’) has a top surface and a bottom surface opposite to the top surface of the through via (215’), wherein an elevation of the top surface of the through via is higher than an elevation of a top surface of the redistribution structure (e.g. round top of 215’ protrudes above 210), wherein the bottom surface of the through via (215’) contacts the substrate (560/130/545) and wherein a width of the top surface of through via is greater than a width of the bottom surface of through via (e.g. width of round top of 215’ is greater than width of tapered bottom in layer 560), fig. 5D.

31.  The package structure according to claim 1, wherein a topmost dielectric layer (560) of the substrate (560/130/545) defines an opening (e.g. tapered opening in 560) exposing a pad (e.g. metal pad directly under 215’ in fig. 5D and in the same level as metal pad 549 labeled in fig. 5A) of the substrate, wherein a through via (215’) extends through the redistribution structure (210’) and is electrically connected to the substrate (560/130/545), and the through via (215’) further extends into the opening (e.g. tapered opening in 560) of the substrate (560/130/545), fig. 5D.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Miki with the teachings of Wu because the redistribution structure (e.g. interposer frame 210) “…enables the reduction of pitch of TSVs, mismatch of coefficients of thermal expansion (CTEs), shorting, and delamination of solder joints, and improves mechanical strength of the PoP package.”  See Wu at Abstract.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
11 April 2022